DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered. New IDS is filed on 05/23/2022 and no reopening of prosecution is needed. The amended claim filed on 01/28/2022 has been entered before. Claim 9 is cancelled. Claims 1-8 and 10-16 are currently under examination and allowed in the Notice of Allowance mailed on 10/29/2021, 02/25/2022, and in this Office Action.   

Priority
This application is a 371 of PCT/IB2018/055349 filed on 07/18/2018, which claims benefit of US Provisional Application No. 62/535,302 filed on 07/21/2017.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/23/2022 has been considered.

Allowable Subject Matter
The amended claims 1, 4, and 8 are allowed. Claims 2, 3, 5-7, 10, and 13-16, depending from claim 1; and claims 11 and 12, depending from claim 4, are also allowed. 

The examiner’s statement of reasons for allowance is also of record in the Notice of Allowance mailed on 10/29/2021 and 02/25/2022. Babusis et al. (WO2016/036759, March 10, 2016, provided in the IDS of 05/23/2022) disclosed a combination of tenofovir alafonamide and dolutegravir for treating HIV in a patient. Rilpivirine and cabotegravir are among many drugs listed as an additional therapeutic agent for combination (page 2/31, [0001]; pages 8/31 to 9/31, [0039 and 0041]). Thus, the references did not teach or suggest the recitation “a dosage regimen consisting of either (a) 400mg of cabotegravir… and 600mg of rilpivirine… in two separate 2-mL injections, or (b) 600mg of cabotegravir… and 900mg of rilpivirine… in two separate 3-mL injections” or “a dosage form consisting of: 600mg rilpivirine… in a 2-mL injection; and 400mg cabotegravir… in a 2-mL injection (or 900mg rilpivirine… in a 3-mL injection; and 600mg cabotegravir… in a 3-mL injection”, required by claims 1, 4, and 8, and limited by the closed transitional phrase “consisting of” to exclude other combinations and amounts of active ingredients, such as tenofovir alafonamide and dolutegravir, taught by the reference. The closed transitional phrase “consisting of” does not exclude excipient or carrier because excipient or carrier is required for injection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-8 and 10-16 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623